ICJ_043_ConstitutionMaritimeSafetyCommittee_IMO_NA_1959-08-05_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

CONSTITUTION OF THE
MARITIME SAFETY COMMITTEE

(REQUEST FOR ADVISORY OPINION)

ORDER OF 5 AUGUST 1959

1959

COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

COMPOSITION DU
COMITE DE LA SECURITE MARITIME

(REQUÊTE POUR AVIS CONSULTATIF)

ORDONNANCE DU 5 AOUT 1959
This Order should be cited as follows:

“Constitution of the Maritime Safety Committee,
Order of 5 August 1959: I.C.J. Reports 1959, p. 267.”

La présente ordonnance doit étre citée comme suit:

«Composition du Comité de la Sécurité maritime,
Ordonnance du 5 août 1959: C.I./]. Recueil 1959, p. 267.»

 

Née vente: 2 12

 

 

 
267

COUR INTERNATIONALE DE JUSTICE

. 1959
Le 5 août
ANNÉE 1959 Rôle général

n° 43

5 août 1959

COMPOSITION DU
COMITÉ DE LA SÉCURITÉ MARITIME

(REQUÊTE POUR AVIS CONSULTATIF)

ORDONNANCE

Le Président de la Cour internationale de Justice,

vu l’article 66, paragraphe 2 du Statut de la Cour;

Considérant que, le 25 mars 1959, a été reçue au Greffe une lettre
du Secrétaire général de l'Organisation intergouvernementale
consultative de la Navigation maritime, datée du 23 mars 1959,
transmettant des copies certifiées conformes d’une résolution
adoptée par la Première Assemblée de cette Organisation, le
19 janvier 1959, et demandant à la Cour de donner un avis consul-
tatif sur la question suivante:

«Le Comité de la Sécurité maritime de l’Organisation inter-
gouvernementale consultative de la Navigation maritime, élu le
15 janvier 1959, a-t-il été établi conformément à la Convention
portant création de l'Organisation? »;

Considérant que la création de ladite Organisation a été prévue
par une Convention annexée à l’Acte final de la Conférence mari-
time des Nations Unies, signé à Genève le 6 mars 1948;

Considérant que, le 18 novembre 1948, l’Assemblée générale des
Nations Unies, par la Résolution 204 (III), a approuvé un projet
d'accord entre le Conseil économique et social et la Commission
préparatoire de l'Organisation intergouvernementale consultative

4
COMITÉ DE LA SÉCURITÉ MARITIME (ORD. DU 5 VIII 59) 268

de la Navigation maritime, accord dont l’article IX prévoit que
cette Organisation est autorisée à demander des avis consultatifs
à la Cour internationale de Justice sur des questions juridiques
qui se poseraient dans le cadre de son activité, ces demandes pou-
vant être adressées à la Cour par l’Assemblée de ladite Organisation
ou par son Conseil agissant en vertu d’une autorisation de l’Assem-
blée;

Considérant que les conditions énoncées à l’article 60 de la
Convention sur l'Organisation intergouvernementale consultative
de la Navigation maritime pour l’entrée en vigueur de cette Conven-
tion ont été remplies le 17 mars 1958;

Considérant que la première Assemblée de l'Organisation inter-
gouvernementale consultative de la Navigation maritime a, le
13 janvier 1959, approuvé l’Accord régissant les relations avec les
Nations Unies et que cet Accord est entré en vigueur à cette date,
en vertu des dispositions de son article XIX;

Considérant que, conformément à l’article 65, paragraphe 2
du Statut de la Cour, il est joint à la requête tout document
pouvant servir à élucider la question sur laquelle l’avis consultatif
de la Cour est demandé;

Considérant que ces documents ont été déposés au Greffe le
27 juillet 1959;

Fixe au 5 décembre 1959 la date d'expiration du délai dans
lequel des exposés écrits peuvent être présentés par tout État admis
à ester devant la Cour ou par toute organisation internationale
jugés susceptibles de fournir des renseignements sur la question
soumise à la Cour;

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au
Palais de la Paix, à La Haye, le cinq août mil neuf cent cinquante-
neuf.

Le Président,
(Signé) Helge KLAESTAD.

Le Greffier en exercice,
(Signé) S. AQUARONE.
